DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 2/23/21.  Claims 1-12 canceled. Claims 13 and 19 amended.  Claims 22-33 newly added.  Claims 13-33 are pending and an action on the merits is as follows.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Barber on 3/12/21.
The application has been amended as follows: 
16. (Currently amended) A computer-readable medium comprising programmed instructions which when stored by a memory of a mobile device and executed by a processor of the mobile device cause the mobile device to: display on a display of a a  
27.	 (Currently Amended) A computer-readable medium comprising programmed instructions which when stored by a memory of a mobile device and executed by a processor of the mobile device cause the mobile device to: display on a display of the mobile device a representation of a cable configuration; display a request to the user to sequentially read codes on the sensor cables in locations sequentially indicated on the cable configuration; sequentially read the codes on the sensor cables; and assign, using a processor of the mobile device, cable locations within a grain bin to each of the sensor cables in response to user input confirming that the sensor cables have been read.

 Allowable Subject Matter
Claims 13-33 are allowed. 
The following is an examiner’s statement of reasons for allowance in regards to claim 13:   Stanescu discloses a system and method wherein sensors are connected to a central monitoring system and presence of a particular cable end at a particular connection point is/ detected and recorded by the central monitoring system. 
Yokota discloses a RFID region-ID sensor part, in which a display, displays a template connection diagram on a screen, wherein a template connection diagram 
4.	The following is an examiner’s statement of reasons for allowance in regards to claim 16: Stanescu discloses a system and method wherein sensors are connected to a central monitoring system and presence of a particular cable end at a particular connection point is detected and recorded by the central monitoring system. 
Yokota discloses a RFID region-ID sensor part, in which a display, displays a template connection diagram on a screen, wherein a template connection diagram indicates a diagram in which a plurality of pairs of a terminal and a cable core are arranged, recording connecting conditions of cable core before disconnection for cable cores, cable core connection for reinstatement and confirmation after cable core connection. sensor cables have been connected.
The following is an examiner’s statement of reasons for allowance in regards to claim 19: Stanescu discloses a system and method wherein sensors are connected to a central monitoring system and presence of a particular cable end at a particular connection point is detected and recorded by the central monitoring system. 
Yokota discloses a RFID region-ID sensor part, in which a display, displays a template connection diagram on a screen, wherein a template connection diagram indicates a diagram in which a plurality of pairs of a terminal and a cable core are arranged, recording connecting conditions of cable core before disconnection for cable cores, cable core connection for reinstatement and confirmation after cable core connection. Kapoor discloses of a computing system configured to monitor and track conditions in more than one particulate storage area.  The above references are cited because they are pertinent to Applicant’s disclosure.  However, none of the prior art of record, discloses, teach or fairly suggest at least  a grain bin for storing grain; and a plurality of sensor cables suspended within the grain bin, the sensor cables comprising sensors for sensing one or both of the temperature and humidity of the grain; a mobile device sensor cables have been connected.
The following is an examiner’s statement of reasons for allowance in regards to claim 22: Stanescu discloses a system and method wherein sensors are connected to a central monitoring system and presence of a particular cable end at a particular connection point is detected and recorded by the central monitoring system. 
Yokota discloses a RFID region-ID sensor part, in which a display, displays a template connection diagram on a screen, wherein a    template connection diagram indicates a diagram in which a plurality of pairs of a terminal and a cable core are arranged, recording connecting conditions of cable core before disconnection for cable cores, cable core connection for reinstatement and confirmation after cable core connection. Kapoor discloses a computing system configured to monitor and track conditions in more than one particulate storage area.  The above references are cited because they are pertinent to Applicant’s disclosure.  However, none of the prior art of record, discloses, teach or fairly suggest at least a method of manually configuring sensor cables for measuring temperature or moisture inside a grain bin, the method comprising  displaying a request to the user to sequentially read codes on the sensor cables in locations sequentially indicated on the cable configuration; sequentially reading the codes on the sensor cables; and assigning, using a processor of the mobile 
The following is an examiner’s statement of reasons for allowance in regards to claim 27: Stanescu discloses a system and method wherein sensors are connected to a central monitoring system and presence of a particular cable end at a particular connection point is detected and recorded by the central monitoring system. 
Yokota discloses a RFID region-ID sensor part, in which a display, displays a template connection diagram on a screen, wherein a    template connection diagram indicates a diagram in which a plurality of pairs of a terminal and a cable core are arranged, recording connecting conditions of cable core before disconnection for cable cores, cable core connection for reinstatement and confirmation after cable core connection. Kapoor discloses a computing system configured to monitor and track conditions in more than one particulate storage area.  The above references are cited because they are pertinent to Applicant’s disclosure.  However, none of the prior art of record, discloses, teach or fairly suggest at least display a request to the user to sequentially read codes on the sensor cables in locations sequentially indicated on the cable configuration; sequentially read the codes on the sensor cables; and assign, using a processor of the mobile device, cable locations within the grain bin to each of the sensor cables in response to user input confirming that the sensor cables have been read.
The following is an examiner’s statement of reasons for allowance in regards to claim 32: Stanescu discloses a system and method wherein sensors are connected to a 
Yokota discloses a RFID region-ID sensor part, in which a display, displays a template connection diagram on a screen, wherein a    template connection diagram indicates a diagram in which a plurality of pairs of a terminal and a cable core are arranged, recording connecting conditions of cable core before disconnection for cable cores, cable core connection for reinstatement and confirmation after cable core connection. Kapoor discloses a computing system configured to monitor and track conditions in more than one particulate storage area.  The above references are cited because they are pertinent to Applicant’s disclosure.  However, none of the prior art of record, discloses, teach or fairly suggest at least  a plurality of sensor cables suspended within the grain bin, the sensor cables comprising sensors for sensing one or both of the temperature and humidity of the grain; a mobile device configured to: display on a display of the mobile device a representation of a cable configuration; display a request to the user to sequentially read codes on the sensor cables in locations sequentially indicated on the cable configuration; sequentially read the codes on the sensor cables; and assign, using a processor of the mobile device, cable locations within the grain bin to each of the sensor cables in response to user input confirming that the sensor cables have been read.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266.  The examiner can normally be reached on 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SONJI N JOHNSON/Primary Examiner, Art Unit 2887